Citation Nr: 0838304	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969 and February 1975 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the RO&IC denied service connection for a back 
disability.  The veteran timely appealed the RO&IC's 
September 2004 rating action to the Board.  

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge at the Philadelphia, Pennsylvania RO&IC.  
A copy of the hearing transcript has been associated with the 
claims files. 

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran maintains, in written statements and hearing 
testimony, that his current back disability is the result of 
an in-service motor vehicle accident during his second period 
of military service.  

As a matter of history, it is noted that service medical 
records pertinently reflect that at the time of the veteran's 
enlistment examination for his second period of military 
service, his spine was evaluated as "normal."  These 
records also unequivocally show that the veteran was involved 
in a July 1976 motor vehicle accident, which was determined 
to have occurred in the line of duty.  At that time, X-rays 
of the veteran's abdomen in the supine position showed spina 
bifida occulta at L5, which was partially transitional in 
nature.  

The remainder of the service medical records are positive for 
subjective complaints of low back and cervical pain.  In 
October 1976 and January 1978, the veteran received treatment 
for muscle spasms of the upper back and "sore back," 
respectively.  A January 1978 service discharge examination 
report reflects that the veteran's spine was evaluated as 
"normal."  On a January 1978 Report of Medical History, the 
veteran indicated that he had had recurrent back pain.  In 
the notes section of the report, the examining physician 
indicated that the veteran had complained of low back pain 
June 1976 "TA" (i.e., traffic accident).  On DA Form 3082, 
Statement of Medical Condition, the veteran indicated that 
there had not been any change in his medical condition.  

Records on file show that the veteran had complaints of back 
problems in 1978, shortly after separation from service.  The 
RO did not adjudicate a claim for service connection at that 
time.

The earliest documentation of a back disability in the record 
is the report of an April 2004 private magnetic resonance 
imaging scan of the lumbar spine.  This revealed small 
central disc herniation that was more prominent to the left 
of midline at L5-S1 and multiple hemangiomas of no clinical 
significance.  There was no evidence of any underlying spinal 
stenosis.  Notably, when VA evaluated the veteran in November 
2004 and January 2008, the veteran did not report any history 
of a back injury or back pain.  In addition, both VA 
physicians specifically indicated that there were no obvious 
deformities of the lumbar spine.  The January 2008 VA 
examiner specifically stated that he had reviewed the claims 
files, which showed that a report, "dated 1976 to 7/7/77," 
revealed that the veteran had been injured when a jeep rolled 
over.  "An x-ray had showed 10 degree compound fracture, 
body of T11."  The veteran in January 2008, refused a 
physical evaluation of his spine.  

During his 2008 hearing, the veteran indicated that he would 
be willing to appear for an examination.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for triggering VA's duty to 
provide an examination is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With documentation of an inservice injury involving the back, 
and medical reports indicating back complaints at separation 
and in the first post-service year, and statements from the 
veteran indicating a continuity of symptomatology of back 
pain after his involvement in an in-service motor vehicle 
accident, and a current back disorder, a VA examination is 
needed to obtain a competent medical opinion as to whether 
any current back disability is related to an event or 
incident during the appellant's second period of military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of any current 
back disability.  The examiner must 
review the claims files and note such 
review in the examination report or in an 
addendum.

The examiner must answer the following 
general question: is it at least as 
likely as not (50 percent probability or 
more) that any currently diagnosed back 
disability began during the veteran's 
second period of military service, is the 
result of an incident or disease during 
said service, had its onset within the 
first post-service year, or was 
aggravated by /service?
In formulating the above-requested 
opinion, the examiner is referred to 
service medical records, reflecting the 
following:  (a) the veteran's involvement 
in a July 1976 motor vehicle accident; 
(2) X-rays of the veteran's abdomen in 
the supine position showing spina bifida 
occulta at L5, which was partially 
transitional in nature; (c) October 1976 
and January 1978 treatment records, 
showing that the veteran had received 
treatment for muscle spasms of the upper 
back and "sore back," respectively; (d) 
January 1978 service discharge 
examination report, indicating that the 
veteran's spine was evaluated as 
"normal;" and (e) January 1978 Report 
of Medical History, wherein the examining 
physician reported that the veteran had 
complained of low back pain since a June 
1976 "TA" (i.e., traffic accident).  

The VA examiner must also consider the 
following post-service medical evidence:  
(a)  1978 records indicating that the 
veteran had back complaints; (b) April 
2004 MRI of the spine showing small 
central disc herniation that was more 
prominent to the left of midline at L5-S1 
and multiple hemangiomas of no clinical 
significance; and (c)  January 2008 VA 
examination report.  

2.  Then, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
T he Board, however, takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

